 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             No: 1:15-cr-00319-NONE
12                      Plaintiff,
                                                           ORDER TO SEAL EXHIBIT 5
13
     JULIO CESAR BARRON,
14

15                      Defendant.
16

17

18            Before the court for decision is defendant’s request to file under seal Exhibit 5 to his

19   motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Doc. 246.) The court

20   starts from the position that “[a]ll information provided to the Court in a specific action is

21   presumptively public.” E.D. Cal. Local Civ. R. 141.1(a)(1); see also Nixon v. Warner

22   Commc’ns, Inc., 435 U.S. 589, 597 (1978). With respect to defendant’s sealing request, the

23   court must consider the factors set forth in Oregonian Publishing Co. v. U.S. District Court for

24   the District of Oregon, 920 F.2d 1462 (9th Cir. 1990) (“(1) closure serves a compelling interest;

25   (2) there is a substantial possibility that, in the absence of closure, this compelling interest would

26   be harmed; and (3) there are no alternatives that would adequately protect the compelling

27   interest.”).

28   /////
                                                       1
 1            Exhibit 5 contains defendant’s medical records. A party has a strong interest in the

 2    confidentiality of his or her medical information. See Kamakana v. City and Cnty. of Honolulu,

 3    447 F.3d 1172, 1180 (9th Cir. 2006); see also United States v. Maddawalaabuu Dadi, No.

 4    CR18-0283, 2020 WL 5982007, at *1 (W.D. Wash. Oct. 8, 2020). The court finds that, in this

 5    case, that privacy interest outweighs the public’s interest in access. The court further finds that,

 6    without sealing, the compelling interest identified by defendant would be harmed and there are

 7    no additional alternatives to sealing Exhibit e that would adequately protect the compelling

 8    interests in medical privacy.

 9            Accordingly, defendant’s request to seal Exhibit 5 is GRANTED.
     IT IS SO ORDERED.
10

11      Dated:     May 6, 2021
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
